FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2022

                                      No. 04-22-00805-CV

                      UBER TECHNOLOGIES, INC., and Rasier, LLC,
                                  Appellants

                                                v.

                     Brooks W. BOENIG and Bridget B. Connolly-Boenig,
                                       Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022CI02105
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       On November 30, 2022, Appellants filed a notice of appeal challenging the trial court’s
“Order of November 10, 2022.”
        The clerk’s record shows the trial court’s handwritten notes from that date, but a judge’s
notes “are not the kind of document[] that constitute a judgment, decision or order from which an
appeal may be taken.” See Goff v. Tuchscherer, 627 S.W.2d 397, 398–99 (Tex. 1982); Lares v.
Muniz, No. 04-20-00047-CV, 2020 WL 2441423, at *1 (Tex. App.—San Antonio May 13, 2020,
no pet.) (mem. op.); see also In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012,
no pet.) (“[A] judge’s notes are for his or her own convenience and form no part of the record.”).
        We ORDER Appellants to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellants do not timely provide written proof as ordered, this appeal will be
dismissed without further notice. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court